Fourth Court of Appeals
                                    San Antonio, Texas
                                           March 3, 2014

                                        No. 04-13-00585-CR

                                         Michael SUTTON,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                  Trial Court No. 08-2137-CR
                                 William Old, Judge Presiding


                                           ORDER

        On February 18, 2014, appellant’s court-appointed attorney filed a brief pursuant to
Anders v. California, 368 U.S. 738 (1967), in which he asserts there are no meritorious issues to
raise on appeal. Counsel has informed the appellant of his right to file his own brief. Nichols v.
State, 954 S.W.2d 83, 85 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d
176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). On February 27, 2014, the State filed a
letter waiving its right to file an appellee’s brief unless the appellant files a pro se brief.

       If the appellant desires to file a pro se brief, he must do so no later than April 18, 2014.
See Bruns, 924 S.W.2d at 177 n.1. If the appellant files a pro se brief, the State may file a
responsive brief no later than thirty days after the date the appellant’s pro se brief is filed in this
court. It is further ORDERED that the motion to withdraw, filed by appellant’s counsel, is
HELD IN ABEYANCE pending further order of the court.

       We further ORDER the clerk of this court to serve a copy of this order on appellant,
appellant’s counsel, the attorney for the State, and the clerk of the trial court.




                                                       _________________________________
                                                       Sandee Bryan Marion, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of March, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court